Exhibit 10.1

EXECUTION VERSION

REFINANCING AMENDMENT

TO CREDIT AGREEMENT

REFINANCING AMENDMENT TO CREDIT AGREEMENT, dated as of January 23, 2020 (this
“Amendment”), by and among Ciena Corporation, a Delaware corporation (the
“Borrower”), the other Loan Parties party hereto, the Refinancing Term Lenders
(as defined below) (which constitute all of the Lenders and the Required
Lenders) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of July 15,
2014 (as amended by the First Amendment, dated as of April 15, 2015, the Second
Amendment, dated as of July 2, 2015, the Incremental Joinder and Amendment
Agreement, dated as of April 25, 2016, the Omnibus Refinancing Amendment to
Credit Agreement, Security Agreement and Pledge Agreement, dated as of
January 30, 2017, the Third Amendment to Credit Agreement dated as of June 29,
2017, the Increase Joinder and Refinancing Amendment, dated as of September 28,
2018 and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement” and, as amended by this Amendment, the “Credit Agreement”), by
and among the Borrower, the lenders from time to time party thereto and the
Administrative Agent (capitalized terms used but not otherwise defined herein
having the meanings provided in the Credit Agreement);

WHEREAS, the Borrower, by this Amendment, hereby notifies the Administrative
Agent pursuant to Section 2.12 of the Existing Credit Agreement, the receipt of
which is hereby acknowledged, of its request for Credit Agreement Refinancing
Indebtedness in the form of Refinancing Term Loans (as defined below) in an
aggregate principal amount of $693,000,000 to refinance all of the 2018 Term
Loans outstanding immediately prior to the Refinancing Amendment Effective Date
(as defined below) (the “Existing Term Loans”; the Term Lenders with respect
thereto, the “Existing Term Lenders”).

WHEREAS, each Person that agrees to make Refinancing Term Loans (collectively,
the “Refinancing Term Lenders”) will make such Refinancing Term Loans to the
Borrower on the Refinancing Amendment Effective Date (the “Refinancing Term
Loans”) in the amount of its Refinancing Term Commitment (as defined below);

WHEREAS, the Refinancing Term Lenders, the Borrower and the Administrative
Agent, as applicable, have agreed to make modifications to the Existing Credit
Agreement to effect the terms of the Refinancing Term Loans as set forth below
and such other changes as they have mutually agreed;

WHEREAS, the Refinancing Term Loans will comprise a single class of Term Loans
under the Credit Agreement and will for all purposes of the Credit Agreement and
the other Loan Documents constitute “2020 Term Loans”, “Term Loans” and “Loans”,
as applicable.

WHEREAS, Bank of America, N.A. is acting as the sole lead arranger and
bookrunner (the “Arranger”) for the Refinancing Term Loans established
hereunder; and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Amendments to Credit Agreement and Pledge Agreements. Immediately and
automatically effective as of the effectiveness of this Amendment pursuant to
Section 4 below and the refinancing of the Existing Term Loans as contemplated
hereby, each of the parties hereto agrees that the Existing Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto. For the avoidance of doubt, the Exhibits, Schedules
and Annexes to the Credit Agreement shall not be amended except as expressly
provided for above and in Annex I.

SECTION 2. Refinancing Term Loans. Subject to the satisfaction of the conditions
set forth in Section 5 hereof:

(a) After giving effect to the refinancing of the Existing Term Loans as
contemplated hereby, pursuant to which the Existing Term Loans shall be
refinanced and replaced with the Refinancing Term Loans, the Refinancing Term
Lenders shall be the only Lenders under the Credit Agreement.

(b) Subject to the terms and conditions set forth herein and pursuant to
Section 2.01(a) of the Credit Agreement, each Refinancing Term Lender severally
agrees to make a Refinancing Term Loan to the Borrower on the Refinancing
Amendment Effective Date in a principal amount equal to its Refinancing Term
Commitment (as defined below). The “Refinancing Term Commitment” of any
Refinancing Term Lender will be the amount set forth opposite such Refinancing
Term Lender’s name on Schedule 1A hereto.

(c) The Refinancing Term Loans shall (i) have the terms set forth in the Credit
Agreement, (ii) comprise a single class of Term Loans under the Credit Agreement
referred to therein as “2020 Term Loans”, having identical terms as set forth
herein and therein and (iii) for all purposes of the Credit Agreement and the
other Loan Documents constitute “2020 Term Loans”, “Term Loans” and “Loans”, as
applicable.

(d) The initial Interest Period in respect of the Refinancing Term Loans shall
commence on the Refinancing Amendment Effective Date and shall end on
February 20, 2020.

(e) [Reserved].

(f) On the Refinancing Amendment Effective Date, any Term Lender with Existing
Term Loans (the “Non-Continuing Term Lenders”) shall have its Existing Term
Loans prepaid in full, and the Borrower shall pay to each Non-Continuing Term
Lender all accrued and unpaid interest on, such Non-Continuing Term Lender’s
Existing Term Loans to, but not including, the Refinancing Amendment Effective
Date.

(g) Upon the Refinancing Amendment Effective Date, the Administrative Agent and
each Lender is deemed to have waived any notice requirement set forth in
Section 2.03(a) of the Existing Credit Agreement with respect to any prepayment
of Existing Term Loans in connection with the refinancing.

SECTION 3. [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 4. Refinancing Amendment Effective Date Conditions. This Amendment will
become effective on the date (the “Refinancing Amendment Effective Date”) on
which each of the following conditions have been satisfied (or waived) in
accordance with the terms therein:

(a) the Administrative Agent shall have received a counterpart of this Amendment
signed on behalf of (i) the Borrower and each other Loan Party, (ii) the
Administrative Agent and (iii) the Refinancing Term Lenders.

(b) the Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party dated the date hereof certifying (w) that attached
thereto is a true and complete copy of the certificate or articles of
incorporation, including all amendments thereto of such Loan Party certified as
of a recent date by the Secretary of State of the state of organization of such
Loan Party and a certificate as to the good standing of such Loan Party as of a
recent date, (x) that attached thereto is a true and complete copy of the
by-laws (or equivalent organizational document) of such Loan Party as in effect
on such date, (y) that attached is a true and complete copy of the resolutions
duly adopted by the board of directors (or equivalent governing body) of such
Loan Party authorizing the execution, delivery and performance of this Amendment
and all other documents executed in connection herewith, the borrowings
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on such date and (z) as to the
incumbency and specimen signature of each officer executing the Amendment and
any document executed in connection therewith and countersigned by another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing such certificate;

(c) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying (A) that the conditions specified
in Sections 4.02(a) and (b) of the Credit Agreement have been satisfied,
(B) that there has been no event or circumstance since the date of the most
recent annual audited financial statements furnished pursuant to Sections
6.01(a) of the Credit Agreement that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and
(C) as of the Refinancing Amendment Effective Date, there are no actions, suits,
claims, demands, investigations, inspections, audits, charges or proceedings
pending or to the knowledge of any Responsible Officer of a Loan Party,
threatened in writing (i) with respect to this Amendment, the Credit Agreement
or any other Loan Document, or (ii) which has had, or could reasonably be
expected to have, a Material Adverse Effect;

(d) all fees and out-of-pocket expenses required to be paid or reimbursed by
Borrower as separately agreed by Borrower and the Arranger (or any of their
respective affiliates) (including, for the avoidance of doubt, that certain Fee
Letter dated January 8, 2020, between the Borrower and Bank of America,
including reasonable and documented fees and out-of-pocket expenses of the
Arranger and all reasonable and documented fees and out-of-pocket expenses of
counsel to the Administrative Agent and the Arranger shall have been paid or
reimbursed, on or prior to the date hereof;

(e) [reserved];

(f) [reserved];

 

3



--------------------------------------------------------------------------------

(g) the Arranger, the Refinancing Term Lenders and the Administrative Agent
shall have received (a) an opinion of Hogan Lovells US LLP, counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Arranger and the
Administrative Agent and (b) a solvency certificate from the chief financial
officer of the Borrower certifying that the Loan Parties (on a consolidated
basis) are Solvent as of the date hereof and after giving effect to the
Refinancing Term Loans and the use of proceeds therefrom in form and substance
reasonably satisfactory to the Arranger and the Administrative Agent;

(h) the Administrative Agent shall have received a Note in substantially the
form attached as Exhibit C to the Credit Agreement executed by the Borrower in
favor of each Refinancing Term Lender requesting a Note;

(i) the representations and warranties of the Borrower contained in Article V of
the Credit Agreement or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to any such
representation or warranty that is qualified by materiality or Material Adverse
Effect, in all respects as drafted) on and as of the Refinancing Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to any such representation or
warranty that is qualified by materiality or Material Adverse Effect, in all
respects as drafted) as of such earlier date, and except that for purposes of
this clause (i), the representations and warranties contained in Sections
5.05(a) and (b) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively;

(j) the representations and warranties in Section 5 of this Amendment shall be
true and correct in all material respects as of the date hereof;

(k) at least 5 Business Days prior to the date hereof (i) the Refinancing Term
Lenders party hereto and the Administrative Agent shall have received all
documentation and other information about the Borrower and the Guarantors
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the PATRIOT Act and (ii) if the Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
(as defined in the Credit Agreement) it shall have delivered, to the Refinancing
Term Lenders party hereto and each other Lender that so requests, a Beneficial
Ownership Certification;

(l) the Administrative Agent shall have received (or waived the receipt of) a
Request for Credit Extension in accordance with the requirements of the Credit
Agreement; and

(m) no Default shall exist on the date hereof before or after giving effect to
the Refinancing Term Loans.

SECTION 5. Representations and Warranties. By its execution of this Amendment,
each Loan Party hereby represents and warrants that:

(a) This Amendment and the other documents executed in connection herewith have
been duly executed and delivered by each Loan Party party hereto and constitute
a legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with their terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
receivership, moratorium or similar laws of general applicability relating to or
limiting creditors’ rights generally or by general equity principles;

 

4



--------------------------------------------------------------------------------

(b) On the date hereof and after giving effect to the Refinancing Term Loans and
the use of proceeds therefrom, the Loan Parties (on a consolidated basis) are
Solvent; and

(c) The execution, delivery and performance by a Loan Party of this Amendment
and the other documents executed in connection herewith to which such Person is
a party (a) have been duly authorized by all requisite corporate or other
organizational of such Loan Party, (b) do not (i) violate (A) any provision of
(x) any applicable law, statute, rule or regulation, or (y) of the certificate
or articles of incorporation, bylaws or other constitutive documents of such
Loan Party, (B) any applicable order of any Governmental Authority or (C) any
provision of any indenture, agreement or other instrument to which such Person
is a party or by which any of them or any of their property is bound (including
the Loan Documents, the ABL Credit Agreement and the Permitted Convertible Notes
Indentures), (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under or give rise to
any right to require the prepayment, repurchase or redemption of any obligation
under any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary (other than Liens created or permitted under the Credit Agreement or
under the Collateral Documents), in case under this clause (b), to the extent
that such violation, conflict, breach, default, or creation or imposition of
Lien could not reasonably be expected to result in a Material Adverse Effect.

SECTION 6. Covenant and Acknowledgment.

(a) By its execution of this Amendment, the Borrower hereby covenants and agrees
that the proceeds of the Refinancing Term Loans shall be used by Borrower in
accordance with Section 6.11 of the Credit Agreement.

(b) Each Loan Party hereby expressly acknowledges the terms of this Amendment
and reaffirms, as of the date hereof, (i) the covenants and agreements contained
in each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, the Refinancing Loans) under the
Guaranty and its grant of Liens on the Collateral to secure the Obligations
(including, without limitation, the Obligations with respect to the Refinancing
Term Loans) pursuant to the Collateral Documents.

SECTION 7. Certain Post-Closing Obligations. Reasonably promptly following
request by the Administrative Agent, the Borrower shall take all action
reasonably determined by local counsel to the Administrative Agent to be
necessary to maintain the perfection and priority of the security interest of
the Administrative Agent for the benefit of the Secured Parties in the
Collateral granted under the Foreign Pledge Agreements, in the same manner as
contemplated by the Foreign Pledge Agreements prior to the incurrence of the
Refinancing Term Loans.

SECTION 8. Reference to and Effect on Loan Documents; No Discharge;
Reaffirmation of Intercreditor Agreement; Reaffirmation of the Loan Parties.

(a) On and after the effectiveness of this Amendment, (i) each reference in the
Credit Agreement and the other Loan Documents to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as specifically amended by this
Amendment, (ii) each reference to “2020 Term

 

5



--------------------------------------------------------------------------------

Loan”, “2020 Term Loans”, “Term Loan”, “Term Loans”, “Term Commitment”, or “Term
Commitments” shall be deemed to include the Refinancing Term Loans and the
Refinancing Term Commitments, as applicable, and all other related terms will
have correlative meanings mutatis mutandis.

(b) This Amendment is not intended to and shall not constitute a novation. This
Amendment shall not discharge or release the priority of any Loan Document or
any other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the instruments, documents and agreements securing
the Obligations, which shall remain in full force and effect. Nothing in this
Amendment shall be construed as a release or other discharge of the Borrower or
any other Loan Party from any of its obligations and liabilities under the
Credit Agreement or the other Loan Documents (other than the Existing Term Loans
after giving effect to the refinancing contemplated hereby), all of which are
continued on the terms set forth in the Credit Agreement. It is further
acknowledged and agreed that no Payment in Full has occurred for purposes of any
Loan Document and no Discharge of Fixed Asset Obligations or Discharge of
Initial Fixed Asset Obligation (each as defined in the Intercreditor Agreement)
has occurred for purposes of the Intercreditor Agreement, whether in connection
with this Amendment, the Credit Agreement or the refinancing of the Existing
Term Loans as contemplated hereby. The parties hereto agree that the terms,
conditions, obligations, covenants and agreements contained in the Intercreditor
Agreement are hereby ratified and affirmed in all respects and shall continue in
full force and effect

(c) Each Lender party hereto and each Loan Party hereby consents to the
amendment of the Credit Agreement effected hereby and each Loan Party confirms
and agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document to which such Loan Party is a party is, and the obligations of such
Loan Party contained in the Credit Agreement, this Amendment or in any other
Loan Document to which it is a party are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, in each
case as amended by this Amendment. For greater certainty and without limiting
the foregoing, each Loan Party hereby confirms that (i) the existing security
interests granted by such Loan Party in favor of the Administrative Agent for
the benefit of the Secured Parties pursuant to the Loan Documents in the
Collateral described therein shall continue to secure the obligations of the
Loan Parties under the Credit Agreement and the other Loan Documents as and to
the extent provided in the Loan Documents and (ii) neither the modification of
the Credit Agreement effected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (A) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred or
(B) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

(d) Each Lender party hereto and each Loan Party hereby further agree this
Amendment shall be a Refinancing Amendment pursuant to and in accordance with
Section 2.12 of the Credit Agreement and shall constitute all notices or
requests required thereby.

SECTION 9. Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except as permitted by Section 10.01 of the Credit
Agreement. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents

 

6



--------------------------------------------------------------------------------

SECTION 10. Entire Agreement. This Amendment, the Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement,
as amended hereby and that this Amendment is a Loan Document.

SECTION 11. GOVERNING LAW. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS
10.14 AND 10.15 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE
INTO THIS AMENDMENT AND SHALL APPLY HERETO.

SECTION 12. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 13. Counterparts; Effectiveness. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or other electronic means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

BANK OF AMERICA, N.A., as Administrative Agent

By:   /s/ Vikas Singh

Name:   Vikas Singh Title:   Managing Director

[SIGNATURE PAGE TO REFINANCING AMENDMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Refinancing Term Lender

By:   /s/ Vikas Singh

Name:   Vikas Singh Title:   Managing Director

[SIGNATURE PAGE TO REFINANCING AMENDMENT]



--------------------------------------------------------------------------------

LOAN PARTIES:   

 

CIENA CORPORATION

By:   /s/ Jiong Liu   Name: Jiong Liu   Title: Vice President and Treasurer

 

CIENA COMMUNICATIONS, INC. By:   /s/ Jiong Liu   Name: Jiong Liu   Title: Vice
President and Treasurer

 

CIENA GOVERNMENT SOLUTIONS, INC. By:   /s/ Jiong Liu   Name: Jiong Liu   Title:
Vice President and Treasurer

 

CIENA COMMUNICATIONS INTERNATIONAL, LLC By:   /s/ David M. Rothenstein   Name:  
David M. Rothenstein   Title:   Senior Vice President, General Counsel and
Secretary

 

BLUE PLANET SOFTWARE, INC. By:   /s/ Jiong Liu   Name: Jiong Liu   Title: Vice
President and Treasurer

[SIGNATURE PAGE TO REFINANCING AMENDMENT]



--------------------------------------------------------------------------------

Schedule 1A

 

          Refinancing Term Lender      Refinancing Term Commitment    

Bank of America, N.A.

   $693,000,000.00    

Total

   $693,000,000.00



--------------------------------------------------------------------------------

ANNEX I

AMENDMENTS TO CREDIT AGREEMENT

[Changed pages to Credit Agreement follow]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

SECTION      PAGE      ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS    1.01.
   Defined Terms      1   1.02.    Other Interpretive Provisions      43   1.03.
   Accounting Terms      44   1.04.    Rounding      44   1.05.    Times of Day;
Rates      4544   1.06.    Currency Equivalents Generally      45   1.07.   
Concurrent Fixed/Ratio Basket Usage      45   1.08.    Limited Condition
Transactions      4645   1.09.    Cashless Settlement      4746      ARTICLE II
     

THE COMMITMENTS AND CREDIT EXTENSIONS

   2.01.    The Loans      47   2.02.    Borrowings, Conversions and
Continuations of Loans      47   2.03.    Prepayments      48   2.04.   
Termination of Commitments      52   2.05.    Repayment of Loans      52   2.06.
   Interest      52   2.07.    Fees      53   2.08.    Computation of Interest
and Fees      53   2.09.    Evidence of Debt      53   2.10.    Payments
Generally; Administrative Agent’s Clawback      53   2.11.    Sharing of
Payments by Lenders      55   2.12.    Refinancing Amendment      56   2.13.   
Incremental Facilities      5756   2.14.    Extension of Term Loans      6059  
2.15.    Defaulting Lenders      6261      ARTICLE III      

TAXES, YIELD PROTECTION AND ILLEGALITY

   3.01.    Taxes      6362   3.02.    Illegality      66   3.03.    Inability
to Determine Rates      67   3.04.    Increased Costs; Reserves on Eurodollar
Rate Loans      6867   3.05.    Compensation for Losses      69   3.06.   
Mitigation Obligations; Replacement of Lenders      69   3.07.    Survival     
70   3.08.    Successor LIBOR      70  



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01.   

Conditions of Initial Credit Extension

     71   4.02.   

Conditions to All Credit Extensions

     7374      ARTICLE V       REPRESENTATIONS AND WARRANTIES    5.01.   

Existence, Qualification and Power

     74   5.02.   

Authorization; No Contravention

     74   5.03.   

Governmental Authorization; Other Consents

     75   5.04.   

Binding Effect

     75   5.05.   

Financial Statements; No Material Adverse Effect

     75   5.06.   

Litigation

     76   5.07.   

No Default

     76   5.08.   

Ownership of Property; Liens; Investments

     76   5.09.   

Environmental Compliance

     77   5.10.   

Insurance

     78   5.11.   

Taxes

     78   5.12.   

ERISA Compliance

     78   5.13.   

Restricted Subsidiaries; Equity Interests; Loan Parties

     79   5.14.   

Margin Regulations; Investment Company Act

     79   5.15.   

Disclosure

     79   5.16.   

Compliance with Laws

     80   5.17.   

Intellectual Property; Licenses, Etc

     80   5.18.   

Solvency

     80   5.19.   

OFAC

     80   5.20.   

Anti-Corruption Laws

     80   5.21.   

Money Laundering and Counter-Terrorist Financing Laws

     8081   5.22.   

EEA Financial Institution

     81   5.23.   

ERISA

     81   5.24.   

Beneficial Ownership Certification

     81      ARTICLE VI       AFFIRMATIVE COVENANTS    6.01.   

Financial Statements

     81   6.02.   

Certificates; Other Information

     82   6.03.   

Notices

     8483   6.04.   

Payment of Obligations

     84   6.05.   

Preservation of Existence, Etc

     84   6.06.   

Maintenance of Properties

     85   6.07.   

Maintenance of Insurance

     85   6.08.   

Compliance with Laws

     85   6.09.   

Books and Records

     85   6.10.   

Inspection Rights

     85   6.11.   

Use of Proceeds

     86   6.12.   

Covenant to Guarantee Obligations and Give Security

     86   6.13.   

Compliance with Environmental Laws

     90  

 

ii



--------------------------------------------------------------------------------

6.14.    Further Assurances      90   6.15.    Information Regarding Collateral
     91   6.16.    Anti-Corruption Laws and Sanctions      91   6.17.   
Maintenance of Ratings      91   6.18.    Designation of Subsidiaries      91  
   ARTICLE VII       NEGATIVE COVENANTS    7.01.    Liens      92   7.02.   
Indebtedness      96   7.03.    Investments      103   7.04.    Fundamental
Changes      106   7.05.    Dispositions      107106   7.06.    Dividends     
109   7.07.    Change in Nature of Business      111   7.08.    Transactions
with Affiliates      111   7.09.    Burdensome Agreements      111   7.10.   
Use of Proceeds      112   7.11.    Sanctions      113112   7.12.    Prohibition
on Division/Series Transactions      113112   7.13.    Accounting Changes     
113   7.14.    Prepayments, Etc. of Indebtedness      113   7.15.    Amendment,
Etc. of Indebtedness and Organizational Documents      114   7.16.   
Anti-Corruption Laws      115      ARTICLE VIII       EVENTS OF DEFAULT AND
REMEDIES    8.01.    Events of Default      115   8.02.    Remedies upon Event
of Default      118117   8.03.    Application of Funds      118      ARTICLE IX
      ADMINISTRATIVE AGENT    9.01.    Appointment and Authority      119118  
9.02.    Rights as a Lender      119   9.03.    Exculpatory Provisions      119
  9.04.    Reliance by Administrative Agent      120   9.05.    Delegation of
Duties      121120   9.06.    Resignation of Administrative Agent      121120  
9.07.    Non-Reliance on Administrative Agent and Other Lenders      122121  
9.08.    No Other Duties, Etc      122121   9.09.    Administrative Agent May
File Proofs of Claim; Credit Bidding      122   9.10.    Collateral and Guaranty
Matters      123   9.11.    Lender ERISA Representations      124  

 

iii



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

 

10.01.

   Amendments, Etc      125  

10.02.

   Notices; Effectiveness; Electronic Communications      127  

10.03.

   No Waiver; Cumulative Remedies; Enforcement      129  

10.04.

   Expenses; Indemnity; Damage Waiver      130129  

10.05.

   Payments Set Aside      131  

10.06.

   Successors and Assigns      132131  

10.07.

   Treatment of Certain Information; Confidentiality      136135  

10.08.

   Right of Setoff      137136  

10.09.

   Interest Rate Limitation      137136  

10.10.

   Counterparts; Integration; Effectiveness      137  

10.11.

   Survival of Representations and Warranties      137  

10.12.

   Severability      138137  

10.13.

   Replacement of Lenders      138137  

10.14.

   Governing Law; Jurisdiction; Etc      139138  

10.15.

   Waiver of Jury Trial      140139  

10.16.

   No Advisory or Fiduciary Responsibility      140139  

10.17.

   Electronic Execution of Assignments and Certain Other Documents      140  

10.18.

   USA PATRIOT Act      141140  

10.19.

   Intercreditor Agreement      141140  

10.20.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      140
 

10.21.

   Acknowledgement Regarding Any Supported QFCs      141  

SIGNATURES

     S-1        

 

ANNEX

            1

   Non-Pro Rata Repurchases

SCHEDULES

            2.01

   Commitments and Applicable Percentages

            5.08(b)

   Closing Date Existing Liens

            5.08(d)(i)

   Leased Real Property (Lessee)

            5.08(d)(ii)

   Leased Real Property (Lessor)

            5.09

   Environmental Matters

            5.11

   Tax Sharing Agreements

            5.12(d)

   Pension Plans

            5.13

   Restricted Subsidiaries and Other Equity Investments; Loan Parties

            5.17

   Intellectual Property Matters

            6.12

   Guarantors

            7.01

   2018 Refinancing Amendment Effective Date Existing Liens

            7.02

   Existing Indebtedness

            7.03

   Existing Investments

            10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

iv



--------------------------------------------------------------------------------

deemed not to be a payment or prepayment on, or redemption or acquisition for
value of, any 2018 Convertible Notes.

“2018 Convertible Notes Documents” shall mean the 2018 Convertible Notes and the
2018 Convertible Notes Indenture.

“2018 Convertible Notes Indenture” shall mean (a) the Indenture, dated as of
October 18, 2010, between the Borrower, as issuer, and The Bank of New York
Mellon Trust Company, N.A., as trustee, as amended, modified or supplemented
from time to time, or (b) any other replacement, substitute or additional
indenture permitted to be entered into pursuant to the proviso to
Section 7.15(a).

“2018 Refinancing Amendment Effective Date” means September 28, 2018.

“2018 Term Lender” means each Lender holding a 2018 Term Loan and any permitted
assignees thereof in accordance with the Credit Agreement.

“2018 Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to that certain Refinancing Amendment to Credit Agreement, dated as of
September 28, 2018, a portion of the proceeds of which were used to refinance in
full the 2017 Term Loans outstanding as of the 2018 Refinancing Amendment
Effective Date.

“2020 Convertible Notes” shall mean the Borrower’s 4.00% senior convertible
notes due December 15, 2020, issued pursuant to the 2020 Convertible Notes
Indenture, including, for the avoidance of doubt, any such convertible notes
issued by the Borrower to the holders of any 2020 Convertible Notes pursuant to
an indenture described in clause (b) of the definition of 2020 Convertible Notes
Indenture in exchange for such 2020 Convertible Notes, which exchange, for
purposes of this Agreement, shall be deemed not to be a payment or prepayment
on, or redemption or acquisition for value of, any 2020 Convertible Notes.

“2020 Convertible Notes Documents” shall mean the 2020 Convertible Notes and the
2020 Convertible Notes Indenture.

“2020 Convertible Notes Indenture” shall mean the Indenture, dated as of
December 27, 2012, between the Borrower, as issuer, and The Bank of New York
Mellon Trust Company, N.A., as trustee, as amended, modified or supplemented
from time to time, or (b) any other replacement, substitute or additional
indenture permitted to be entered into pursuant to the proviso to
Section 7.15(a).

“2020 Refinancing Amendment Effective Date” means January 23, 2020.

“2020 Term Lender” means each Lender holding a 2020 Term Loan and any permitted
assignees thereof in accordance with the Credit Agreement.

“2020 Term Loans” means the Term Loans made by the Lenders to the Borrower
pursuant to that certain Refinancing Amendment to Credit Agreement, dated as of
January 23, 2020, a portion of the proceeds of which were used to refinance in
full the 2018 Term Loans outstanding as of the 2020 Refinancing Amendment
Effective Date.

“ABL Credit Agreement” means that certain ABL Credit Agreement dated as of
August 13, 2012October 28, 2019 among the Borrower, Ciena Communications, Inc.,
Ciena Government Solutions, Inc., Ciena Canada, Inc., Deutscheas borrowers, Bank
AG New York Branchof America, N.A., as administrative agent and collateral agent
and a syndicate of lenders, as amended by that certain

 

2



--------------------------------------------------------------------------------

Amendment to Credit Agreement, dated as of August 24, 2012, as further amended
by that certain Omnibus Second Amendment to Credit Agreement and First Amendment
to U.S. Security Agreement, Canadian Security Agreement, U.S. Pledge Agreement,
U.S. Guaranty and Canadian Guaranty, dated as of March 5, 2013, as further
amended by that certain Third Amendment to Credit Agreement, dated as of
July 15, 2014, as further amended by that certain Omnibus Fourth Amendment to
Credit Agreement and First Amendment to U.S. Pledge Agreement and Canadian
Pledge Agreement, dated as of April 15, 2015, as further amended by that certain
Fifth Amendment to Credit Agreement, dated as of July 2, 2015, as further
amended by that certain Sixth Amendment to Credit Agreement, dated as of January
8, 2016, and as such credit agreement may be further, swing line lender and a
l/c issuer, the other l/c issuers party thereto and the other lenders party
thereto (as amended, amended and restated, modified, waived, extended, renewed,
replaced or refinanced from time to time in accordance with the terms of the
Intercreditor Agreement and this Agreement (other than any agreement evidencing
ABL Replacement Indebtedness constituting a Permitted Receivables Facility).

“ABL Formula” means an amount equal to the sum of 85% of the book value of all
inventory and 85% of the book value of all accounts receivable, in each case,
owned by the Borrower and its Restricted Subsidiaries as of the end of the most
recent fiscal quarter for which financial statements have been delivered to the
Administrative Agent in accordance with Section 6.01(a) or (b) and calculated in
accordance with GAAP.

“ABL Credit Documents” shall have the meaning provided in the Intercreditor
Agreement.

“ABL Obligations” shall have the meaning provided in the Intercreditor
Agreement.

“ABL Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.

“ABL Replacement Indebtedness” shall mean any combination of (i) one or more
debt facilities or other financing arrangements providing for revolving credit
commitments and/or letters of credit (provided that if such facilities or
financing arrangements are not subject to the Intercreditor Agreement, they
shall be subject to an Other Intercreditor Agreement and shall be secured on a
pari passu or junior basis with the Obligations) and (ii) Permitted Receivables
Facilities.

“Acquired Entity or Business” shall mean either (x) all or substantially all of
the assets of, or the assets constituting a business, division or product line
of, any Person not already a Restricted Subsidiary of the Borrower or (y) 100%
of the Equity Interests of any such Person, which Person shall, as a result of
the acquisition of such Equity Interests, become a Wholly-Owned Restricted
Subsidiary of the Borrower (or shall be merged with and into the Borrower or a
Wholly-Owned Restricted Subsidiary of the Borrower; provided that, in the case
of any merger involving (x) the Borrower, the Borrower shall be the surviving or
continuing Person, and (y) a Guarantor, a Guarantor shall be the surviving or
continuing Person (or if such surviving or continuing Person is not a Guarantor,
it shall become a Guarantor contemporaneously with the consummation of such
merger)).

“Additional Convertible Notes” shall mean unsecured senior convertible notes of
the Borrower issued pursuant to, and containing the requirements of, clause
(y) of Section 7.02(l), Section 7.02(n), Section 7.02(r) or Section 7.02(s)
which unsecured senior convertible notes are convertible into shares of Company
Common Stock.

“Additional Convertible Notes Documents” shall mean any Additional Convertible
Notes and any Additional Convertible Notes Indenture.

 

3



--------------------------------------------------------------------------------

“Additional Convertible Notes Indenture” shall mean each indenture (or similar
document) pursuant to which any Additional Convertible Notes are issued.

“Additional Revolving Capacity” shall have the meaning specified in
Section 7.02(c).

“Adjustment” shall have the meaning specified in Section 3.08.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“AHYDO Payment” means any mandatory prepayment or redemption pursuant to the
terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.

“All-in Yield” shall mean, as to any Indebtedness, the effective interest rate
with respect thereto thereon as reasonably determined by the Administrative
Agent taking into account the interest rate margin, original issue discount,
upfront fees, recurring periodic fees and eurodollar rate floor or alternate
base rate floor; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a four-year life to maturity of such
Indebtedness (or, if less, the stated life to maturity at the time of the
incurrence of such Indebtedness); provided further that “All-in Yield” shall not
include any arrangement, commitment, underwriting, structuring or similar fees
paid to arrangers (or their affiliates) or any other fees, in each case that are
not generally paid to or shared ratably with lenders with respect to such
Indebtedness.

“Applicable Percentage” means, with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Facility
represented by the principal amount of such Term Lender’s Term Loans at such
time. The initial Applicable Percentage of each Lender in respect of the
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means 1.000.75% per annum for Base Rate Loans and 2.001.75%
per annum for Eurodollar Rate Loans.

“Appropriate Lender” means, at any time a Lender that has a Commitment with
respect to the Term Facility or holds a Term Loan.

 

4



--------------------------------------------------------------------------------

use clause (ii) prior to clause (i) and regardless of whether there is capacity
under clause (i), and if both clauses (i) and (ii) are available and the
Borrower does not make an election, the Borrower will be deemed to have elected
clause (ii) and (y) the Borrower may elect to utilize clauses (i) and (ii)
concurrently and in such case, amounts incurred under clause (i) concurrently
with amounts under clause (ii) shall not be included in Indebtedness for
purposes of calculating the Ratio Incremental Amount at such time; provided
further, for the avoidance of doubt, to the extent the proceeds of any
Incremental Term Loan or Incremental Equivalent Debt are being utilized to repay
Indebtedness (including any repayment, repurchase or refinancing of Indebtedness
for which an irrevocable notice of repayment (or similar notice of repayment)
has been delivered), such calculations shall be on a Pro Forma Basis after
giving effect to such repayments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided that the rate
calculated pursuant to this clause (c) shall not be less than 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Basket” means any amount, threshold or other value permitted or prescribed with
respect to any Lien, Indebtedness, Disposition, Investment, Dividend,
transaction value, judgment or other amount under any provision in this
Agreement.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” has the meaning specified in Section 10.21(b).

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

7



--------------------------------------------------------------------------------

consolidated balance sheet of the Borrower and its Restricted Subsidiaries
delivered to the Lenders pursuant to this Agreement and computed in accordance
with GAAP, calculated on a Pro Forma Basis.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (solely for
the purpose of this definition, “primary obligations”) of any other Person
(solely for the purpose of this definition, the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the maximum
amount for which the guaranteeing person may be liable pursuant to the terms of
the instrument embodying such primary obligation.

“Contractual Obligation” means, as to any Person, any provision, of any security
issued by such Person pursuant to any agreement, instrument or other written
undertaking, or of any agreement, instrument or other written undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” has the meaning specified in Section 10.21(b).

“Covered Party” has the meaning specified in Section 10.21(a).

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) subject to the provisions of
Section 2.12, term loans under this Agreement; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or in part, existing Term Loans,
or any Term Loans under any then-existing incremental facility or refinancing
facility, or any then-existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided, further, that (i) except with respect to the
Credit Agreement Refinancing Indebtedness under Section 2.12, which is subject
to clause (iii) of the proviso in Section 2.12, the covenants, events of default
and guarantees of such Indebtedness (excluding, for the avoidance of doubt,
pricing, rate floors, discounts, fees and optional prepayment or redemption
terms, in each case, which will be on such terms as agreed to among the Borrower
and the lenders providing such Indebtedness) (when taken as a whole)

 

13



--------------------------------------------------------------------------------

“Cyan Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
May 3, 2015, among the Borrower, Merger Sub and Cyan, as amended, supplemented
and otherwise modified from time to time.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans under the Term Facility plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

“Default Right” has the meaning specified in Section 10.21(b).

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

 

15



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or whose government is, the subject of any
Sanction.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of or collection on such Designated Non-cash
Consideration.

“Deutsche Bank” means Deutsche Bank Securities Inc.

“Discharge of ABL Obligations” has the meaning specified in the Intercreditor
Agreement.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the purposes of clarity, an issuance of Equity
Interests shall not be a Disposition by the issuer of such Equity Interests.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Restricted Subsidiaries to purchase
or otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person to any other Person (solely in such other
Person’s capacity as an equity holder of such Person) with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes. For the
avoidance of doubt, no conversion of Permitted Convertible Notes into Company
Common Stock and no redemption, purchase, repayment or other acquisition or
retirement of Permitted Convertible Notes prior to the conversion thereof into
Company Common Stock, and no election to settle any Permitted Convertible Notes
in cash upon conversion thereof and the payment of such cash to effect
settlement, shall constitute a Dividend.

“Division/Series Transaction” means, (i) with respect to any Loan Party or any
Restricted Subsidiary of the Borrower that is a limited liability company
organized under the laws of the State of Delaware, that such Person (a) divides
into two or more Persons (whether or not the Loan Party or Restricted Subsidiary
thereof survives such division) or (b) creates or reorganizes into, one or more
series, in each case, as contemplated under the laws of the State of Delaware
and (ii) any similar or analogous transaction under other applicable law.

 

16



--------------------------------------------------------------------------------

(a) or any of clauses (c) through (i) of the definition thereof) (x) that has
not guaranteed any other Indebtedness of the Borrower or is not a borrower under
the ABL Credit Agreement and (y) whose consolidated total assets (as set forth
in the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with GAAP), (A) do not individually constitute more than 5.0% of the
Consolidated Total Assets and (B) when added to the consolidated total assets of
all other Immaterial Subsidiaries (as set forth in the most recent consolidated
balance sheet of the Borrower and its Restricted Subsidiaries delivered to the
Lenders pursuant to this Agreement and computed in accordance with GAAP), do not
constitute more than 5.010.0% of the Consolidated Total Assets; provided,
however, notwithstanding the foregoing or anything to the contrary contained in
Section 6.12, the Borrower, at its option, may elect to cause an Immaterial
Subsidiary to become a Guarantor pursuant to (and in accordance with the terms
and conditions of) Section 6.12, in which case such Immaterial Subsidiary shall,
upon satisfaction of the provisions of either such Section, no longer constitute
an Immaterial Subsidiary for any purpose hereunder or under any other Loan
Document.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.13(b).

“Increase Joinder” has the meaning assigned to such term in Section 2.13(c).

“Incremental Equivalent Debt” means Indebtedness in an amount not to exceed the
then Available Incremental Amount (at the time of incurrence) incurred by the
Borrower or any Guarantor consisting of senior secured first lien notes or
loans, junior lien loans or notes, subordinated loans or notes or senior
unsecured loans or notes, in each case in respect of the issuance of notes,
issued in a public offering, Rule 144A or other private placement or any bridge
financing in lieu of the foregoing (and any Registered Equivalent Notes issued
in exchange therefor), or secured or unsecured “mezzanine” debt, in each case;
provided that (i) the conditions and terms set forth in Section 2.13(b)(ii) and
(c) shall have been complied with as if such Indebtedness was an Incremental
Term Loan (provided that (x) such Indebtedness (other than Indebtedness in the
form of term loans that are secured on a pari passu basis with the Obligations)
shall not be subject to the MFN Provision and (y) Customary Bridge Loans shall
not be subject to the Maturity Limitation.

“Incremental Term Commitments” has the meaning assigned to such term in
Section 2.13(a).

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.13(c).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the lesser of (x) the Fair Market Value of
the property to

 

23



--------------------------------------------------------------------------------

which such Lien relates and (y) the amount of the indebtedness secured), (iv)
all Capitalized Leases of such Person, (v) all non-ordinary course obligations
of such Person to pay a specified purchase price for goods or services, whether
or not delivered or accepted, i.e., take-or-pay and similar obligations incurred
outside the ordinary course of business, (vi) all Contingent Obligations of such
Person in respect of Indebtedness set forth in another clause of this
definition, (vii) all obligations under any Swap Contract or under any similar
type of agreement (and with the amount of any such obligations to be equal at
any time to the termination value of such agreement or arrangement giving rise
to such obligations that would be payable by such Person at such time) and
(viii) all Off-Balance Sheet Liabilities of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is directly liable therefor pursuant to applicable law, contract or
organizational documents as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall not include (i) trade payables, accrued
expenses and deferred tax and other credits (including, for the avoidance of
doubt, in respect of travel card, purchasing card or other corporate card
purchasing programs) incurred by any Person in accordance with customary
practices and in the ordinary course of business of such Person, (ii) any
earn-out obligations until such obligation becomes a non-contingent liability on
the balance sheet of such Person in accordance with GAAP or (iii) obligations
incurred among the Loan Parties and their respective Restricted Subsidiaries in
the ordinary course of business and consistent with past practice for the
purchase of goods and services.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the information memorandum dated June 24., 2014
used by the Arrangers in connection with the syndication of the Commitments.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

“Intercompany Loans” has the meaning specified in Section 7.03(d) herein.

“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement, substantially in the form of Exhibit P, pursuant to which
intercompany obligations and advances owed by any Loan Party are subordinated to
the Obligations.

“Intercreditor Agreement” means the Intercreditor Agreement between the
Administrative Agent and Deutsche Bank AG New York Branch, in its capacity as
administrative agent under the ABL Credit Agreement, substantially in the form
of Exhibit O, as amended and restated on October 28, 2019 and as further
amended, restated, amended and restated, supplemented or otherwise modified in
accordance with the terms thereof.

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Interest Payment Date” means, as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made;

 

24



--------------------------------------------------------------------------------

Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations and (g) Subordinated Indebtedness, in the case of each
of clauses (a) through (g), to the extent the aggregate outstanding principal
amount of such Indebtedness is $10,000,000 or more.

“Junior Refinancing Debt” means Permitted Junior Priority Refinancing Debt and
Permitted Unsecured Refinancing Debt.

“Latest Maturity Date” means the latest of the Maturity Date for the Term
Facility and any Incremental Term Loan Maturity Date applicable to existing
Incremental Term Loans, as of any date of determination.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LCT Election” has the meaning set forth in Section 1.08.

“LCT Test Date” has the meaning set forth in Section 1.08.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or

 

26



--------------------------------------------------------------------------------

as an adjustment pursuant to Article 11 of Regulation S-X under the Securities
Act, as if such cost savings or expenses were realized on the first day of the
respective period.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“PWC” shall mean Pricewaterhouse Coopers LLP, a Delaware limited liability
partnership.

“QFC” has the meaning specified in Section 10.21(b).

“QFC Credit Support” has the meaning specified in Section 10.21.

“Qualified Preferred Stock” shall mean any Preferred Equity of the Borrower so
long as the terms of any such Preferred Equity (and the terms of any Equity
Interests into which such Preferred Equity is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof) (v) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision (other than for Qualified Preferred Stock), (w) do not require
the cash payment of dividends or distributions that would otherwise be
prohibited by the terms of this Agreement, (x) do not contain any covenants
(other than periodic reporting requirements), (y) do not grant the holders
thereof any voting rights except for (I) voting rights required to be granted to
such holders under applicable law and (II) customary voting rights on
fundamental matters such as authorizing or issuing shares that rank prior to or
in parity with such Preferred Equity, amending the certificate of incorporation
or certificate of designation for such Preferred Equity, the payment of
dividends or distributions on junior shares, the purchase, redemption or
retirement of junior shares, mergers, consolidations, sales of all or
substantially all of the assets of the Borrower, or liquidations involving the
Borrower, and (z) are otherwise reasonably satisfactory to the Administrative
Agent.

“Ratio Incremental Amount” means, at any date, an aggregate principal amount
that would not result in (i) with respect to any Incremental Term Loans or
Incremental Equivalent Debt secured on a pari passu basis with the Liens
securing the Obligations, on a Pro Forma Basis the Total Secured Net Leverage
Ratio for the applicable Calculation Period exceeding 2.00:1.00, (ii) with
respect to any Incremental Term Loans or Incremental Equivalent Debt that is
secured on a junior basis to the Liens securing the Obligations, on a Pro Forma
Basis the Total Secured Net Leverage Ratio for the applicable Calculation Period
exceeding 2.00:1.00 or (iii) with respect to any Incremental Term Loans or
Incremental Equivalent Debt that is unsecured, on a Pro Forma Basis the Interest
Coverage Ratio for the applicable Calculation Period being less than 2.00:1.00.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land (including any improvements and fixtures thereon).

“Register” has the meaning specified in Section 10.06(c).

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Borrower or any of its Restricted Subsidiaries or (ii) under any policy
of insurance maintained by any of them.

 

37



--------------------------------------------------------------------------------

“Refinancing Amendment” means any other amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by (a) each Loan Party, (b) the Administrative Agent and (c) each
Lender or Eligible Assignee that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto in accordance
with Section 2.12.

“Refinancing Indebtedness” has the meaning specified in Section 7.02(w).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, migrating or leaching
into the Environment, or into, from or through any building, structure or
facility.

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto for the purpose of recommending a benchmark rate to replace
LIBOR in loan agreements similar to this Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term Loans with the incurrence by the
Borrower or any Guarantor of any debt financing having an All-in Yield that is
less than the All-in Yield of such Term Loans so repaid, refinanced, substituted
or replaced, including without limitation, as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, such Term Loans or the incurrence of any replacement Term
Loans.

“Request for Credit Extension” means a Committed Loan Notice.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the Total Outstandings.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, or any other senior or
executive officer of a Loan Party and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.
Any

 

38



--------------------------------------------------------------------------------

arrangements of whatever character from time to time supporting or securing
payment of such receivable or intangible; (c) all collections and other proceeds
received and payment or application by the Borrower or a Restricted Subsidiary
of any amounts owed in respect of such receivable or intangible, including,
without limitation, purchase price, finance charges, interests, and other
similar charges which are net proceeds of the sale or other disposition of
repossessed goods or other collateral or property available to be applied
thereon; and (d) all proceeds of, and all amounts received or receivable under,
any or all of the foregoing clauses (i) and (ii).

“Securitization Subsidiary” means any special purpose Subsidiary formed for
purposes of consummating a Permitted Receivables Facility and which owns no
other assets and engages in no other business than the purchase and sale of
Securitization Assets and performance, the payment of its obligations under the
relevant Permitted Receivables Facility and activities and assets reasonably
related or incidental thereto.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” has the meaning specified in Article VII of the
Security Agreement.

“Similar Business” means any business engaged in by the Borrower or any of its
Restricted Subsidiaries on the 2018 Refinancing Amendment Effective Date and any
business or other activities that are reasonably similar, ancillary,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Restricted Subsidiaries are
engaged on the 2018 Refinancing Amendment Effective Date.

“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” shall mean SOFR or Term SOFR.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the sum of the assets, at a fair valuation,
of such Person will exceed its debts, (ii) such Person has not incurred and does
not intend to incur, and does not believe that it will incur, debts beyond its
ability to pay such debts as such debts mature in the ordinary course of
business, and (iii) such Person will have sufficient capital with which to
conduct its business. For purposes of this definition, “debt” means any
liability on a claim, and “claim” means right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances available at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Event of Default” shall mean an Event of Default under clause (a),
(f) or (g) of Section 8.01.

“Specified Representations” shall mean the representations of the Borrower set
forth in Sections 5.01(a) (solely with respect to the Loan Parties),
Section 5.02 (other than clauses (b) and (c) thereof), Section 5.04,
Section 5.14, Section 5.18, Section 5.19, Section 5.20 and Section 5.21 (solely,
in the case of Sections 5.19, 5.20 and 5.21, with respect to the use of
proceeds).

 

40



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness that by its terms is
subordinated to the Obligations hereunder in right of payment.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person or (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Supported QFC” has the meaning specified in Section 10.21.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.

 

41



--------------------------------------------------------------------------------

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

 

“Term Loan Extension Request” has the meaning specified in Section 2.14(a)
herein.

“Term Loan Extension Series” has the meaning specified in Section 2.14(a)
herein.

“Term Loan Portion” means, with respect to the Net Sale Proceeds of any Asset
Sale or the Net Insurance Proceeds of any Recovery Event, (a) if such Asset Sale
or Recovery Event involved only Term Priority Collateral, 100%, (b) if such
Asset Sale or Recovery Event involved only ABL Priority Collateral, (x) prior to
the Discharge of ABL Obligations, the amount of such Net Sale Proceeds or Net
Insurance Proceeds available to the Borrower and its Restricted Subsidiaries
after payment in full of all principal and interest, and if required cash
collateralization of letters of credit, in each case, outstanding at such time
under the ABL Credit Agreement and (y) after the Discharge of ABL Obligations,
100% and (c) if such Asset Sale or Recovery Event involved both Term Priority
Collateral and ABL Priority Collateral, a portion calculated in accordance with
Section 4.01(c) of the Intercreditor Agreement.

“Term Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

“Term SOFR” shall mean the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period.

“Threshold Amount” means $50,000,000.

“Total Net Leverage Ratio” shall mean, on any date of determination, the ratio
of (x) Consolidated Net Total Indebtedness on such date to (y) Consolidated
EBITDA for the Test Period most recently ended on or prior to such date;
provided that for purposes of any calculation of the Total Net Leverage Ratio
pursuant to this Agreement, Consolidated EBITDA shall be determined on a Pro
Forma Basis in accordance with the requirements of the definition of “Pro Forma
Basis” contained herein.

 

42



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Total Secured Net Leverage Ratio” shall mean, on any date of determination, the
ratio of (x) Consolidated Net Senior Secured Indebtedness on such date to
(y) Consolidated EBITDA for the Test Period most recently ended on or prior to
such date; provided that (i) for purposes of calculating the Total Secured Net
Leverage Ratio, when any commitment for Additional Revolving Capacity under the
ABL Credit Agreement is in effect, the total principal amount of such
commitments for Additional Revolving Capacity will be deemed to be fully-drawn
at all times and (ii) for purposes of any calculation of the Total Secured Net
Leverage Ratio pursuant to this Agreement, Consolidated EBITDA shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.

“Transaction” shall mean, collectively, the execution and delivery by each Loan
Party of the Loan Documents to which it is a party on the Closing Date, the
incurrence of Loans on the Closing Date and the use of proceeds thereof.

“Transformative Acquisition” shall mean any acquisition by Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, would not provide Borrower and its Restricted Subsidiaries
with adequate flexibility under this Agreement for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.

“Unrestricted Subsidiary” means (a) each Subsidiary designated by the Borrower
as an Unrestricted Subsidiary after the 2018 Refinancing Amendment Effective
Date pursuant to Section 6.18 and (b) any Subsidiary of an Unrestricted
Subsidiary; provided that, for the avoidance of doubt, any Unrestricted
Subsidiary re-designated as a Restricted Subsidiary pursuant to Section 6.18
shall not constitute an Unrestricted Subsidiary.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolutions Regimes” has the meaning specified in Section 10.21.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

43



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP (or the application thereof) relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Restricted Subsidiaries on
a consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Restricted Subsidiary as defined herein.

1.04. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparablerate that is an alternative
or replacement for or successor to any such rate thereto(including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.

1.06. Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency. For purposes
of determining compliance with Article VII with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default or Event
of Default shall be deemed to have occurred solely as a result of changes in
rates of currency exchange occurring

 

46



--------------------------------------------------------------------------------

with such ratios, tests or Baskets (and any related requirements and conditions)
shall not be determined or tested at any time after the applicable LCT Test
Date.

For the avoidance of doubt, (x) if any of such Baskets, tests or ratios for
which compliance was determined or tested as of the LCT Test Date would at any
time after the LCT Test Date have been exceeded or otherwise failed to have been
complied with as a result of fluctuations in such Basket, test or ratio
(including due to fluctuations in Consolidated EBITDA or Consolidated Assets of
the Borrower or the Person subject to such Limited Condition Transaction)
subsequent to such date of determination and at or prior to the consummation of
the relevant Limited Condition Transaction, such Baskets, tests or ratios will
not be deemed to have been exceeded or failed to have been complied with as a
result of such fluctuations, (y) if any related requirements and conditions
(including as to the absence of any Default or Event of Default) for which
compliance or satisfaction was determined or tested as of the LCT Test Date
would at any time after the LCT Test Date not have been complied with or
satisfied (including due to the occurrence or continuation of any Default or
Event of Default), such requirements and conditions will not be deemed to have
been failed to be complied with or satisfied (and such Default or Event of
Default shall be deemed not to have occurred or be continuing, solely for
purposes of determining whether the applicable Limited Condition Transaction and
any actions or transactions related thereto (including any incurrence of
Indebtedness and the use of proceeds thereof) are permitted hereunder) and
(z) in calculating the availability under any ratio, test or Basket in
connection with any action or transaction unrelated to such Limited Condition
Transaction following the relevant LCT Test Date and prior to the date on which
such Limited Condition Transaction is consummated, any such ratio, test or
Basket shall be determined or tested both with and without giving effect to such
Limited Condition Transaction and any actions or transactions related thereto on
a Pro Forma Basis (including any incurrence of Indebtedness and the use of
proceeds thereof) and any related pro forma adjustments unless the definitive
agreement (or notice) for such Limited Condition Transaction is terminated or
expires (or is rescinded) without consummation of such Limited Condition
Transaction, and the Borrower or applicable Restricted Subsidiary must be able
to satisfy the relevant tests on both bases; provided that in the case of clause
(z) above, for the purposes of determination of the Available Amount Basket and
Excess Cash Flow only, Consolidated Net Income shall not include any
Consolidated Net Income of or attributed to the target company or assets
associated with any such Limited Condition Transaction unless and until the
closing of such Limited Condition Transaction shall have actually occurred.

1.09. Cashless Settlement. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. The Loans.

(a) Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a single loan to the Borrower on the 20182020
Refinancing Amendment Effective Date in an amount not to exceed such Term
Lender’s Applicable Percentage of the Term Facility. The Term Borrowing shall
consist of Term Loans made simultaneously by the Term Lenders in accordance with
their respective Applicable Percentage of the Term Facility.

 

48



--------------------------------------------------------------------------------

amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, unless the Borrower provides one
Business Day’s prior notice and pays the amount due, if any, under Section 3.05
in connection therewith, a Eurodollar Rate Loan may be continued or converted
only on the last day of an Interest Period for such Eurodollar Rate Loan. During
the existence of an Event of Default, no Loans may be requested as, converted to
or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five Interest Periods in effect in respect of
the Term Facility.

(f) For the avoidance of doubt, the 20182020 Term Loans made on the 20182020
Refinancing Amendment Effective Date (x) shall constitute Term Loans for all
purposes of this Agreement, (y) shall mature and shall become due and payable on
the Maturity Date and (z) shall be repaid in quarterly installments in
accordance with Section 2.05.

2.03. Prepayments. (a) Optional. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans in whole or in part without premium or penalty (subject to
Section 2.03(a)(i)); provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Borrower,
unless rescinded pursuant to clause (iii) below, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Term Loans pursuant to this Section 2.03(a) shall be applied
to the principal repayment installments thereof as directed by the Borrower, and
subject to Section 2.15, each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of the Term
Facility.

(i) In the event that on or prior to the date that is six months after the
20182020 Refinancing Amendment Effective Date, other than in connection with a
Change of Control or a Transformative Acquisition, the Borrower (x) prepays,
refinances, substitutes or replaces any 20182020 Term Loans pursuant to a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.03(b)(iii) that constitutes a Repricing Transaction),

 

50



--------------------------------------------------------------------------------

or (y) effects any amendment, amendment and restatement or other modification of
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the 20182020 Term
Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of the
aggregate principal amount of the 20182020 Term Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the 20182020 Term Loans outstanding
immediately prior to such amendment. If, on or prior to the date that is six
months after the 20182020 Refinancing Amendment Effective Date, any 20182020
Term Lender that is a Non- Consenting Lender and is replaced pursuant to
Section 10.13 in connection with any amendment, amendment and restatement or
other modification of this Agreement resulting in a Repricing Transaction, such
20182020 Term Lender (and not any Person who replaces such 20182020 Term Lender
pursuant to Section 3.07(a)) shall receive its pro rata portion (as determined
immediately prior to it being so replaced) of the prepayment premium or fee
described in the preceding sentence. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, any Loan Party
may prepay the outstanding Term Loans (which shall, for the avoidance of doubt,
be automatically and permanently canceled immediately upon such prepayment) (or
any of its Restricted Subsidiaries may purchase such outstanding Loans and
immediately cancel them) on the basis set forth in Annex I hereto.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.03(a) if such
prepayment would have resulted from a refinancing of all or any portion of the
Term Loans or occurrence of any other event which would have provided the cash
proceeds for such prepayment, which refinancing or other such event shall not be
consummated or shall otherwise be delayed, subject to payment of amounts under
Section 3.05.

(b) Mandatory.

(i) Within seven Business Days after financial statements have been delivered
pursuant to Section 6.01(a), commencing with the delivery of financial
statements for the fiscal year ending October 31, 2018, the Borrower shall
prepay an aggregate principal amount of Loans equal to the excess (if any) of
(A) 50% of Excess Cash Flow (such percentage, the “ECF Percentage”) for the
fiscal year covered by such financial statements over (B) the amount of any
voluntary prepayments made (i) on the Loans (in the case of payments pursuant to
Section 2.03(a)(ii), calculated as the amount of cash actually expended to make
such payment) and (ii) on any other Indebtedness secured by Liens on a pari
passu basis with Liens securing the Loans, in each case of clauses (i) and (ii),
during such period or fiscal year or after such period or fiscal year and prior
to when such Excess Cash Flow prepayment is due; and provided that, to the
extent any voluntary prepayments of Indebtedness as described in clauses (B)(i)
and (ii) above made during the current period or fiscal year are applied to
reduce the Excess Cash Flow payment for the prior period or fiscal year pursuant
to the foregoing sentence, then such prepayments shall not be deducted with
respect to the Excess Cash Flow prepayment for the current period or fiscal
year; provided, further, that if the Total Secured Net Leverage Ratio for the
fiscal year ended prior to such prepayment date (with the Total Secured Net
Leverage Ratio recalculated to give effect to any voluntary prepayment described
in clauses (B)(i) and (ii) above

 

51



--------------------------------------------------------------------------------

would have a material adverse tax consequence (taking into account any foreign
tax credit or benefit actually realized in connection with such repatriation)
with respect to such Net Sale Proceeds, Net Insurance Proceeds or Excess Cash
Flow, the Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times provided
in Section 2.03(b)(i),(ii) or (iv), as the case may be, and such amounts may be
retained by the applicable Foreign Subsidiary; provided that the Borrower shall
use commercially reasonable efforts under any local law to permit such
repatriation and to mitigate any such adverse tax consequences, in each case
within the 450 day period described in the immediately succeeding clause,
provided, further, that if within 450 days after the day on which the Borrower
would otherwise be obligated to make a payment under Section 2.03(b)(i), (ii) or
(iv) the Borrower reasonably determines that repatriation of any of or all the
Net Sale Proceeds or Net Insurance Proceeds of any Foreign Prepayment Event or
Excess Cash Flow (A) is no longer prohibited under local law or (B) would no
longer have a material adverse tax consequence (taking into account any foreign
tax credit or benefit actually realized in connection with such repatriation)
with respect to such Net Sale Proceeds, Net Insurance Proceeds or Excess Cash
Flow, such Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow shall
be promptly applied to the repayment of the Loans pursuant to
Section 2.03(b)(i), (ii) or (iv), as applicable, but subject to any reinvestment
rights provided therein and the payment of any Other Applicable Indebtedness in
accordance with Section 2.03(b)(v).

2.04. Termination of Commitments. The aggregate Term Commitments shall be
automatically and permanently reduced to zero on the date of the Term Borrowing.

2.05. Repayment of Loans. Commencing on January 31April 30, 20192020 , the
Borrower shall repay to the 20182020 Term Lenders on the last day of each
January, April, July and October an amount equal to (a) the aggregate principal
amount of 20182020 Term Loans borrowed on the 20182020 Refinancing Amendment
Effective Date multiplied by (b) 0.25%; provided, however, that the final
principal repayment installment of the 20182020 Term Loans shall be repaid on
the Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all 20182020 Term Loans outstanding on such date.

2.06. Interest. (a) Subject to the provisions of Section 2.06(b), (i) each
Eurodollar Rate Loan under the Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility and (ii) each Base Rate Loan under the Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amounts shall bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

54



--------------------------------------------------------------------------------

3.06. Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of the Borrower such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable and documented
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender ceases to make
Eurodollar Rate Loans as a result of any condition described in Section 3.02,
and in each case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 3.06(a), the Borrower may replace such
Lender in accordance with Section 10.13.

3.07. Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

3.08. Successor LIBOR. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans;
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.08 to

 

72



--------------------------------------------------------------------------------

replace LIBOR with an(x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein),, giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks (and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.(A) in the case of an amendment to replace LIBOR
with a rate described in clause (x), object to the Adjustment; or (B) in the
case of an amendment to replace LIBOR with a rate described in clause (y),
object to such amendment; provided that for the avoidance of doubt, in the case
of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided that, with
respect to any such amendment effected, the Administrative Agent shall post each
such amendment implementing such LIBOR Successor Conforming Changes to the
Lenders reasonably promptly after such amendment becomes effective.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a Committed Loan Notice for Base Rate
Loans (subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent and the Company will have the right to make LIBOR Successor
Rate Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

73



--------------------------------------------------------------------------------

under this paragraph (b) will be satisfied in respect of any such fiscal quarter
by delivery to the Administrative Agent within 45 days after the end of such
fiscal quarter of its quarterly report for such fiscal quarter on Form 10-Q as
filed with the SEC); and

(c) to the extent there exist any Unrestricted Subsidiaries, concurrently with
the financial statements delivered pursuant to Sections 6.01(a) or (b) above, as
applicable, a summary of the pro forma adjustments (if any) necessary to
eliminate the accounts of Unrestricted Subsidiaries from the financial
statements delivered pursuant to Section 6.01(a) or (b) above, as applicable, in
each case prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein.

6.02. Certificates; Other Information. Deliver to the Administrative Agent:

(a) [reserved];

(b) Promptly after the filing or delivery thereof, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements which the Borrower or any of its Restricted Subsidiaries shall
(i) publicly file with the SEC or any successor thereto or with any equivalent
national securities exchange or similar governing body or (ii) deliver to
holders (or any trustee, agent or other representative therefor) of any
Qualified Preferred Stock, any Permitted Convertible Notes or any Permitted
Additional Indebtedness pursuant to the terms of the documentation governing the
same (other than notices, reports or information of an administrative or
ministerial nature);

(c) not later than five Business Days after receipt thereof by any Loan Party or
any Restricted Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement in respect of Indebtedness regarding or related to any breach or
default by any party thereto or any other event relating to such Indebtedness,
in each case, that could reasonably be expected to have a Material Adverse
Effect and, from time to time upon reasonable request by the Administrative
Agent, such information and reports regarding such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request;

(d) [reserved];

(e) as soon as available, but in any event within 6090 days after the end of
each fiscal year of the Borrower, (i) a report supplementing Schedules
5.08(d)(i) and (d)(ii), including an identification of all leased real property
with annual rental payments of more than $2,500,000 disposed of by any Loan
Party thereof during such fiscal year, a list and description (including the
street address, county or other relevant jurisdiction, state, record owner, book
value (in the case of all owned real property) thereof and lessor, lessee,
expiration date and annual rental cost thereof) of all real property leased by a
Loan Party during such fiscal year with annual rental payments of more than
$2,500,000 and a description of such other changes in the information included
in such Schedules as may be necessary for such Schedules to be accurate and
complete in all material respects; (ii) a report supplementing Schedule II.B(1),
(2) and (3) of the Perfection Certificate, setting forth (A) a list of
registration numbers for all patents, trademarks, service marks, trade names and
copyrights awarded to any Loan Party during such fiscal year by the United
States Patent and Trademark Office or United States Copyright Office, as
applicable, and (B) a list of all patent applications, trademark applications,
service mark applications, trade name applications and copyright applications
submitted by any Loan Party thereof during such fiscal year to the United States
Patent and Trademark Office or United States Copyright Office, as applicable,
and the status of each such application; and (iii) a report supplementing
Schedule 5.13 containing a description of all changes in the information
included in such Schedules as may be necessary for such Schedule to be

 

85



--------------------------------------------------------------------------------

contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the Borrower nor any of its Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or (c) is
subject to attorney-client or similar privilege or constitutes attorney work
product.

6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
refinance the 20172018 Term Loans, (ii) to repay, redeem, defease or discharge
the 2018 Convertible Notes, including the settlement in cash upon conversion and
the payment of any premium thereonpay fees and expenses connection therewith and
(iii) for general corporate purposes not in contravention of any Loan Document.

6.12. Covenant to Guarantee Obligations and Give Security.

(a) The Borrower shall, at the Borrower’s expense, (x) upon the formation or
acquisition by any Loan Party of any new direct or indirect Wholly-Owned
Domestic Subsidiary that is not either (i) on a Pro Forma Basis after giving
effect to such formation or acquisition on the date of such formation or
acquisition an Immaterial Subsidiary or (ii) an Excluded Subsidiary or (y) at
the request of the Administrative Agent (other than in the case of clause
(ii) below), following the acquisition by any Loan Party of any property of a
type required to be subject to a security interest pursuant to any Collateral
Document, that in the reasonable judgment of the Administrative Agent, shall not
already be subject to a perfected security interest (with the priority provided
for in the Intercreditor Agreement) in favor of the Administrative Agent for the
benefit of the Secured Parties, to the extent required by the Collateral
Documents and not otherwise constituting Excluded Assets:

(i) in the case of clause (x) above, within 30 days after such formation or
acquisition (or such later date as may be agreed by the Administrative Agent),
cause such Restricted Subsidiary, and cause each direct and indirect parent of
such Restricted Subsidiary (if it has not already done so) to duly execute and
deliver to the Administrative Agent a guaranty or guaranty supplement, in form
and substance reasonably satisfactory to the Administrative Agent, guaranteeing
the other Loan Parties’ obligations under the Loan Documents,

(ii) in the case of each of clauses (x) and (y) above, within 60 days after such
formation or acquisition (or such later date as may be agreed by the
Administrative Agent), cause (1) such Restricted Subsidiary and each direct and
indirect parent of such Restricted Subsidiary (if it has not already done so) or
(2) such Loan Party, as applicable, to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt and
mortgages in respect of any Real Property owned in fee simple with a value in
excess of $5,000,000 (“Material Real Property”), in form and substance
reasonably satisfactory to the Administrative Agent (together with the fixture
filings and assignments of leases and rents referred to therein, as the same may
be amended, the “Mortgages”), securing payment of all the Obligations of such
Restricted Subsidiary, such parent or such Loan Party, as the case may be, under
the Loan Documents and constituting Liens on all such Real Property, together
with:

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or reasonably

 

89



--------------------------------------------------------------------------------

(e) [Reserved]

(f) If, as of the last day of any fiscal quarter of the Borrower:

(i) the consolidated total assets of any Immaterial Subsidiary (on an individual
basis) exceeds 5.0% of Consolidated Total Assets (as set forth in the most
recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with GAAP) then, within 45 days after the end of any such fiscal
quarter (or, if such fiscal quarter is the fourth fiscal quarter of the
Borrower, within 90 days thereafter) (as either such date may be extended by the
Administrative Agent in its sole discretion)), the Borrower shall cause such
Immaterial Subsidiary to take the actions specified in Section 6.12(a) on the
same basis that any newly formed or acquired Wholly-Owned Domestic Subsidiary
(other than an Excluded Subsidiary) of the Borrower would have to take; and

(ii) If, as of the last day of any fiscal quarter of the Borrower, the aggregate
consolidated assets of all Immaterial Subsidiaries exceeds 5.010.0% of
Consolidated Total Assets (as set forth in the most recent consolidated balance
sheet of the Borrower and its Restricted Subsidiaries delivered to the Lenders
pursuant to this Agreement and computed in accordance with GAAP) then, within 45
days after the end of any such fiscal quarter (or, if such fiscal quarter is the
fourth fiscal quarter of the Borrower, within 90 days thereafter) (as either
such date may be extended by the Administrative Agent in its sole discretion)),
the Borrower shall cause one or more Immaterial Subsidiaries to take the actions
specified in Section 6.12(a) on the same basis that any newly formed or acquired
Wholly-Owned Domestic Subsidiary (other than an Excluded Subsidiary) of the
Borrower would have to take; provided, however, such actions shall only be
required to the extent that, after giving effect to such actions, the aggregate
consolidated assets of all Immaterial Subsidiaries do not exceed 5.010.0 % of
Consolidated Total Assets.

(g) If, at the time of the delivery of the financial statements pursuant to
Section 6.01(a) or (b), any Guarantor is an Immaterial Subsidiary, then (i) upon
the written request by the Borrower to the Administrative Agent (which written
request shall be delivered to the Administrative Agent within 15 days after the
delivery of such financial statements and shall demonstrate, in reasonable
detail, that any such Guarantor is an Immaterial Subsidiary), (ii) so long as
the Borrower is not required to add any Immaterial Subsidiaries as Guarantors
pursuant to Section 6.12(f), (iii) such Guarantor is not an obligor or guarantor
of (or is concurrently released as an obligor or guarantor of) any Permitted
Additional Indebtedness and ABL Obligations and (iv) so long as no Default or
Event of Default then exists or would result therefrom, such Guarantor may be
released from its obligations under the Guaranty and applicable Collateral
Documents to which it is a party in accordance with the terms thereof.

6.13. Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
response or other corrective action necessary to address all Hazardous Materials
at, on, under or emanating from any of properties owned, leased or operated by
it in accordance with the requirements of all Environmental Laws, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect; provided, however,
that neither the Borrower nor any of its Restricted Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in

 

93



--------------------------------------------------------------------------------

10.18. USA PATRIOT Act. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with applicable “know your customer” requirements under the
Patriot Act (including the Beneficial Ownership Regulation) or other anti-money
laundering laws.

10.19. Intercreditor Agreement. Each Lender hereby acknowledges that it has
received and reviewed the Intercreditor Agreement and agrees to be bound by the
terms thereof. Each Lender (and each Person that becomes a Lender under this
Agreement after the date hereof) hereby authorizes and directs the
Administrative Agent to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that the Administrative Agent may take such actions on its
behalf as is contemplated by the terms of the Intercreditor Agreement. In
addition, each Lender and the Administrative Agent acknowledge and agree that
(a) the rights and remedies of the Administrative Agent and the Lenders
hereunder and under the other Loan Documents are subject to the Intercreditor
Agreement and (b) in the event of any conflict, the provisions of the
Intercreditor Agreement shall control. The Administrative Agent is hereby
further authorized to enter into Other Intercreditor Agreements consistent with
the terms of this Agreement, and each Lender agrees to be bound by the terms
thereof.

10.20. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.21. Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of

 

145



--------------------------------------------------------------------------------

the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

146